Title: From George Washington to Diego de Gardoqui, 10 August 1790
From: Washington, George
To: Gardoqui, Diego Maria de

 

Sir.
New York Augst 10th 1790.

Colonel Humphreys, who, as you know, has been many years in my family, expects in his present tour to Europe to visit Spain. Should it be his good fortune to meet with you in that Kingdom, he will undoubtedly profit of the circumstance by renewing his acquaintance with you. In that case, he will have an opportunity of expressing on my part the sincere & great regard which he knows I entertain for you. And your civilities in return to him will be considered as very acceptable to me.
We have lately seen by the public Papers, that your Sovereign has been pleased to place you at the Head of the Administration of the Revenues & Finances of the American Department. I am confident you will do me the justice to believe, Sir, that I rejoice extremely in your prosperity. On so honorable & confidential a mark of the Royal favor, I should certainly be the first to congratulate you in the most cordial manner. But at the same time I must have candour enough to assure you, that I feel the most sensible regret that this circumstance, so flattering & advantageous to yourself, should forever cut us off from the hope of seeing you in this Country again. It is for the sake of your good alone that we shall be forced to acquiese; and you must not esteem it as an unmeaning Compliment when I say, that, I presume, No man in His Most Catholic Majesty’s dominions could be more acceptable to the Inhabitants of these States. That all persons who may be employed in the intercourse between the Dominions of His Most Catholic Majesty & the United States, may serve to promote a mutual good understanding, and to advance reciprocally the substantial interests of the two Nations (which, I am convinced, are not only entirely compatible with, but may be highly promotive to each other) is the constant & ardent wish of, Sir, your Most obedt & Most humble Servant.
